DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: state monitor in claims 1-3, 8, 11, and 14; erroneous detection determiner in claims 1, 2, 8, 12, and 13; electrostatic noise generation source in claims 3-8; electrostatic noise generation source estimator in claims 3-6 and 8; and concern level determiner in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the wiring" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5,7, 9, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momose (JP 2016-109770).  (Note: paragraphs cited correspond to those in the machine translation of Momose provided herewith.)
Regarding claim 1, Momose teaches an image forming apparatus 100 (Fig. 6 [0052]) comprising: 
a state monitor (control unit 10) that monitors an apparatus state (monitors presence/absence of noise and monitors sheet sensors/presence or absence of a sheet, among other functions; Fig. 1 [0018, 0020, 0034, 0103]); 
an electrostatic noise detector (detection unit 10a and circuit with D, OP, R1, R2; Figs. 1-2 and 6) that detects electrostatic noise ([0028, 0030, 0033, 0035-0036]); and 
5an erroneous detection determiner (part of control unit 10) that determines whether or not the state monitor has erroneously detected a change in the apparatus state (whether units within the apparatus are generating noise due to abnormal discharge) due to electrostatic noise from a detection result of the change in the apparatus state by the state monitor (i.e., operation time determined by sheet sensors) and a detection result of the electrostatic noise detector (presence of noise and noise cycle/noise period T); ([0026-0029, 0075, 0087-0093, 0107]).
Regarding claim 2, Momose teaches the image forming apparatus according to claim 1, 10wherein the erroneous detection determiner performs the determination on the basis of a result of comparison between a timing at which the state monitor detects a change in the apparatus state (operation time) and a timing at which the electrostatic noise detector detects electrostatic noise (noise cycle/noise period T) ([0026-0029, 0105]).
Regarding claim 3, Momose teaches the image forming apparatus according to claim 1, further comprising 15a plurality of electrostatic noise generation sources that generates electrostatic noise ([0091]), wherein the state monitor monitors a plurality of types of apparatus states (e.g., time from detection by sensor to occurrence of noise and location/number of sheets which are passing through the apparatus; [0096-0100]), and the image forming apparatus includes an electrostatic noise generation source estimator 10b (Fig. 1 [0035, 0106]) that, when the electrostatic noise detector detects electrostatic noise, estimates an electrostatic noise generation source that has generated the electrostatic noise according to which one of the apparatus states has been determined to be 20erroneously detected to be changed by the state monitor from among the plurality of types of apparatus states ([0096-0102]).
Regarding claim 5, Momose teaches the image forming apparatus according to claim 1, further comprising 30a plurality of electrostatic noise generation sources that generates electrostatic noise ([0091]), wherein the electrostatic noise detector detects an intensity (voltage) of electrostatic noise (Fig. 3B [0040]), and the image forming apparatus further includes an electrostatic noise generation source estimator 10b (Fig. 1 [0035, 0106]) that estimates an electrostatic noise generation source that has generated electrostatic noise according to the intensity of the electrostatic noise (a noise registering 2 V or more initiates the operations to determine the source of the noise, below 2 V will not initiate operations to determine the source of the noise; [0040, 0096-0102]).
Regarding claim 7, Momose teaches the image forming apparatus according to claim 3, further comprising a storage 11 (Fig. 1 [0026]) that ranks and stores the electrostatic noise generation sources in an order of a possibility of erroneously detecting a change in the apparatus state due to generation of electrostatic noise (possibility is ranked based on time from sensor to each respective roller) (Fig. 9A).
Regarding claim 9, Momose teaches the image forming apparatus according to claim 1, further comprising 20a history recorder 11 that records a history (log) of a timing at which the electrostatic noise detector has detected the electrostatic noise ([0050]).
Regarding claim 12, Momose teaches the image forming apparatus according to claim 1, wherein a determination result by the erroneous detection determiner is displayed on an operation panel ([0046, 0048]).
Regarding claim 13, Momose teaches the image forming apparatus according to claim 1, wherein a determination result by the erroneous detection determiner is transmitted to a data center (the noise occurrence log may be stored “so that it can be read from the outside later,” which implies transmission to a data center of some sort, since this is regarding a configuration in which no notification unit 13 is present; [0050]).
Regarding claim 14, Momose teaches the image forming apparatus according to claim 1, wherein the apparatus state monitored by the state monitor is transmitted via a wiring on which 40electrostatic noise is superimposed (see wiring connecting OP on power supply board 14 to counter 10e in Fig. 2 [0040], this wiring carries the noise signal from the OP).
Regarding claim 15 as best understood, Momose teaches the image forming apparatus according to claim 1, wherein [[the]] a wiring includes at least one of a wiring that transmits a detection signal of a sensor or a communication wiring (see wiring connecting OP on power supply board 14 to counter 10e in Fig. 2 [0040], this wiring carries the noise signal from the OP and therefore is a wiring that transmits a detection signal of a sensor).
Regarding claim 16, Momose teaches the image forming apparatus according to claim 1, wherein an electrostatic noise generation source includes at least one of an electrical contact point that generates electrostatic noise due to a contact failure ([0002, 0074]) or a motor that generates electrostatic noise due to a foreign matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momose (JP 2016-109770) in view of Robles-Flores et al. (US 20100195930, hereinafter “Robles-Flores”).
Regarding claim 4, Momose teaches the image forming apparatus according to claim 1, further comprising a plurality of electrostatic noise generation sources that generates electrostatic noise ([0091]), and 25the image forming apparatus further includes an electrostatic noise generation source estimator 10b (Fig. 1 [0035, 0106]) that estimates an electrostatic noise generation source that has generated electrostatic noise ([0097-0102]).
Momose fails to teach wherein the electrostatic noise detector detects electrostatic noise at a plurality of detection positions, and the electrostatic noise generation source estimator estimating an electrostatic noise generation source according to where the electrostatic noise has been detected from among the plurality of detection positions.
Robles-Flores teaches an electrical noise detector 200 which utilizes a plurality of sensors 70 to detect noise at a plurality of detection positions ([0030]), and a noise generation source estimator estimates a source of the noise according to where the electrostatic noise has been detected from among the plurality of detection positions ([0031]).
Based on the teachings of Robles-Flores, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Momose to include wherein the electrostatic noise detector detects electrostatic noise at a plurality of detection positions, and the electrostatic noise generation source estimator estimating an electrostatic noise generation source according to where the electrostatic noise has been detected from among the plurality of detection positions.  One would have been motivated to make this modification in order to improve image quality by identifying and addressing image noise caused by electrical noise (Robles-Flores [0001]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momose (JP 2016-109770).
Regarding claim 10, Momose teaches the image forming apparatus according to claim 9, but does not explicitly teach wherein the history recorder further records a history of an intensity of the electrostatic noise detected by 25the electrostatic noise detector.
Momose detects an intensity of the electrostatic noise detected by 25the electrostatic noise detector, as noises registering 2 V or more will initiate the operations to determine the source of the noise, and noises registering below 2 V will not initiate operations to determine the source of the noise ([0040]).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to record a history of the intensities of the electrostatic noise detected by 25the electrostatic noise detector, especially if these intensities are above 2 V and initiate operations to determine the source of the noise.  One would have been motivated to make this modification in order to provide the information to a user or service person at a later time.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momose (JP 2016-109770) in view of Iwasaki et al. (US 2016/0216175, hereinafter “Iwasaki”).
Regarding claim 11, Momose teaches the image forming apparatus according to claim 9, but fails to teach the apparatus further comprising a concern level determiner that determines a concern level of the change in the apparatus state regarding a malfunction according to the history recorded by the history recorder and a magnitude of the change in the apparatus 30state monitored by the state monitor.
Iwasaki teaches a concern level determiner that determines a concern level of a change in an apparatus state regarding a malfunction according to history recorded by a history recorder and a magnitude of the change in the apparatus 30state (degree of occurrence of malfunctions) monitored by a state monitor ([0031-0032]).
Utilizing the teachings of Iwasaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Momose to include a concern level determiner that determines a concern level of the change in the apparatus state regarding a malfunction according to the history recorded by the history recorder and a magnitude of the change in the apparatus 30state monitored by the state monitor.  One would have been motivated to make this modification in order to determine whether or not the state of an apparatus becomes closer to a malfunction level (Iwasaki [0005]).

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “the plurality of electrostatic noise detection parts includes electrostatic noise detection parts having different detection sensitivities, and the electrostatic noise generation source estimator specifies an electrostatic noise generation source according to the detection sensitivity of the electrostatic noise detection part that has detected the electrostatic noise” in combination with the remaining limitations of claim 6.
Prior art of record does not disclose or suggest the claimed “a storage that stores a possibility of erroneously detecting a change in the apparatus state due to generation of electrostatic noise for each combination of the apparatus state and the electrostatic noise generation source, wherein, when the state monitor detects the change in the apparatus state, the erroneous detection 15determiner determines that the change in the apparatus state is normally detected, in a case where the electrostatic noise generation source estimated by the electrostatic noise generation source estimator has no possibility of erroneously detecting the change in the apparatus state on the basis of a storage content of the storage” in combination with the remaining limitations of claim 8.

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852